



COURT OF APPEAL FOR ONTARIO

CITATION: Bell (Re), 2014 ONCA 568

DATE:  20140801

DOCKET: C57921

Laskin, MacFarland and Lauwers JJ.A.

BETWEEN

IN THE MATTER OF THE PROPOSAL OF

THOMAS ALBERT BOTLY BELL

OF THE CITY OF TORONTO, IN THE PROVINCE OF
    ONTARIO

Arlindo Aragao, for the appellant, Your Legal Business
    Partner Inc.

Sean N. Zeitz, for the respondent, msi Spergel Inc.

Heard:  June 25, 2014

On appeal from the decision of Justice D. M. Brown of the
    Superior Court of Justice, dated January 31, 2013.

MacFarland J.A.:

[1]

Dr. Thomas Bell signed a proposal under the
Bankruptcy and
    Insolvency Act
on February 21, 2012. That proposal was sent by his
    Trustee, msi Spergel Inc., to his creditors on February 24, 2012.

[2]

Your Legal Business Partner Inc. (YLBP) filed two proofs of claim with
    an affidavit of Calin Lawrynowicz in support thereof on March 13, 2012. The
    amounts claimed are $1,237,624 and $425,747.20 and relate to loans purportedly
    made to Dr. Bell by YLBP.

[3]

In the proof of claim filed it is stated:

All matters or correspondence regarding this claim must be
    forwarded to the following address:
Lawrynowicz and Associates c/o A. Arago
    2592 Weston Road, Toronto, Ont M9N 2A9
.

[4]

The registered head office address for YLBP is 2596 Weston Road, Suite
    200.

[5]

On April 13, 2012 the trustee sent two Notices of Disallowance in
    respect of the claims of YLPB by registered mail. The Notices and the envelopes
    containing them were both addressed to:

Your Legal
    Business Partner Inc.

2596 Weston
    Road, 2
nd
Floor

Toronto, ON 
    M9N 2A9

[6]

The Notices also provided:

And further take notice that if you are dissatisfied with our
    decision in disallowing our claim in whole (or a right to rank or your security
    or valuation of your claim), you may appeal to the court within the 30-day
    period
after the day on which this notice is served
, or within any
    other period that the court may, on application made within the same 30-day
    period, allow.

[7]

Although the Proof of Claim indicated on its face that Notices were to
    be sent to Lawrynowicz and Associates the Trustee sent the notice to the
    creditor at its head office address.

[8]

Subsection (3) of s. 135 of the
Bankruptcy and Insolvency Act
,
    R.S.C. 1985, c. B.3 provides:

Where the trustee makes a determination under subsection (1.1)
    or, pursuant to subsection (2), disallows, in whole or in part, any claim, any
    right to priority of any security, the trustee shall forthwith provide, in the
    prescribed manner,
to the person whose claim was subject to a determination
under subsection (1.1) or whose claim, right to a priority or security was
    disallowed under subsection (2), a notice in the prescribed form setting out
    the reasons for the determination or disallowance.

[9]

On April 17, 2012 the envelope containing the notice was in fact
    delivered to Lawrynowicz and Associates at 2592 Weston Road Toronto although it
    was addressed to YLBP at 2596 Weston Road, Toronto.

[10]

Ms.
    Ruttan, an employee of the law firm, on the instruction of Mr. Arago, a
    principal of the firm, received the envelope from a courier who sought to
    deliver it there.  Mr. Argagos initials appear on the envelope with the
    notation:

Received

April 17,
    2012

@ 2:30  A.A.

[11]

The
Bankruptcy and Insolvency General Rules
, C.R.C., c. 368 provide:

113    The notice of disallowance or notice of valuation
    provided by a trustee under subsection 135(3) of the Act to a person whose
    claim, right to a prior rank, or security has been disallowed or on which a
    valuation has been made in whole or in part,
must be served, or sent by
    registered mail
or
courier
. [Emphasis added.]

[12]

The
    important fact in this case is that while the Notice of Disallowance was
    addressed to the creditor, YLBP at its head office address, the Notice was in
    fact delivered to the law firm referred to in the proof of claim.

[13]

The
    creditor filed its Notice of Appeal on May 18, 2012.  On June 20, 2012 counsel
    for the Trustee advised that the trustee would take the position that the
    Notice of Appeal was out of time in that it had been filed one day late.

[14]

The
    trustee takes the position that service was effected on April 17, 2012 the date
    the letter was delivered to Lawrynowicz and Associates.

[15]

The
    creditor takes the position that it was not served with the notices unitl April
    18, 2012 and in this respect relies on Rule 16.06(2) of the Civil Rules of
    Procedure  the deeming provisions:

16.06(2) Service of a document by mail, except under subrule
    16.03(4), is effective on the fifth day after the document is mailed but the
    document may be filed with proof of service before service becomes effective.

[16]

In
    this respect the creditor relies on the
Bankruptcy and Insolvency General
    Rules
,
supra
, which provide:

3.       In cases not provided for in the Act or these Rules,
    the courts shall apply, within their respective jurisdictions, their ordinary
    procedure to the extent that the procedure is not inconsistent with the Act or
    these Rules.

THE COURTS BELOW

[17]

The
    appeal came on before the Registrar in Bankruptcy and he concluded that if
    service of the Notice of Disallowance was effective it was not effective until
    April 20, 2012.

[18]

In
    reaching his conclusion, he relied on the deeming provision of the
Ontario
    Rules of Civil Procedure
and concluded that the notice was not effective
    until five days after it was served. Relying on Rule 3.01(2)(a) and (b) he
    concluded that April 20, 2012 was the effective date of service of the Notice of
    Disallowance by YLBP and accordingly the appeal from that notice was filed in
    time.

[19]

The
    Trustee appealed the Registrars decision to the Superior Court where that
    court concluded that in relying on the
Civil Rules of Procedure
the
    Registrar had erred in law.  The court noted in its decision:

There was no need to resort to Rule 16.06(2) which states that
    service of a document by mail  is effective on the fifth day after the
    document is made but the document may be filed with proof of service before the
    service becomes effective. The evidence showed that the date of actual service
    took place before the deemed effective date under the Ontario Rules.

The appeal judge found that Service of the Notices of
    Disallowance were received by the creditor and its designated contact for
    correspondence on April 17, 2012
before
the occurrence of any effective
    date of service under the Ontario Rules. He concluded accordingly that the
    Notice of Appeal was out of time  by one day.

ANALYSIS

[20]

The
    essential issue then before this court is when, in the unique circumstances of
    this case, was service of the Notice of Disallowance on the creditor effected,
    for the purpose of determining the 30 day appeal period.

[21]

Here
    the difficulty the trustee has is that although the Notice was delivered to the
    law firm the creditor had designated in its Proof of Claim form to receive
    notices, the notice was addressed to the creditor at its address and not to the
    creditor in care of the law firm. It is not clear on the record how exactly the
    letter, which was addressed to 2596 Weston Road came to be delivered to 2592
    Weston Road, but it is immaterial.

[22]

The
    receptionist at the law firm received the envelope on April 17 and Mr. 
    Arago`s initials acknowledge receipt on that date.

[23]

However,
    there was no acceptance of service by the law firm  merely an acknowledgement
    of receipt. Similarly in its letter dated April 23, 2012 to the trustee, the
    law firm confirmed its receipt of the Notice of Disallowance and notes that the
    form was received by mail on April 17, 2012.  Rule 16.03(2) provides:

Service on a party who has a lawyer may be made by leaving a
    copy of the document with the lawyer or an employee in the lawyer`s office, but
    service under this subrule is effective only if the lawyer endorses on the
    document or a copy of it an acceptance of service and the date of the
    acceptance.

[24]

In
    my view, because there was no acceptance of service on April 17, 2012 resort
    must be had to the deeming provisions in order to determine the effective date
    of service  the fifth day after the document is mailed.

[25]

The
    notice was mailed on April 13, 2012 which was a Friday and as the Registrar
    concluded, accordingly the computation of the five day period begins on Monday,
    April 16 and ends on April 20. The Notice of Appeal having been filed on May
    18, 2012 was in my view, filed within the 30-day period required under s.
    135(4) of the
Bankruptcy and Insolvency Act
.

[26]

I
    would allow the appeal, set aside the order of the Superior Court and restore
    the order of the Registrar in Bankruptcy.

[27]

Costs
    of the appeal to the appellant fixed in the sum of $10,000 inclusive of costs,
    disbursements and H.S.T.

[28]

Costs
    in both courts below were fixed in the sum of $20,000 inclusive of both the
    costs before the Registrar and the Superior Court payable to the respondent
    trustee.

[29]

If
    counsel are unable to agree that those costs should simply be reversed, in view
    of the decision of this court, they may make brief written submissions to the
    court, not to exceed five pages.

[30]

The
    appellant was required to post security for the costs of this appeal in the sum
    of $12,000. Those funds are presently held in trust by the trustee`s solicitor
    and should be immediately returned to the appellant.

Released:  August 1, 2014 JMacF.

J.
    MacFarland J.A.

I
    agree John Laskin J.A.

I
    agree P. Lauwers J.A.


